Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final action is in response to the amendments/arguments filed 3/29/2022.
Claims 8, 9 and 20 were previously cancelled.
Claims 5, 7 and 15 are presently cancelled.
Claims 22-26 are new claims.
Claims 1-4, 6, 11-14 and 16-19 have been amended.
Claims 1-4, 6, 10-14, 16-19 and 21-26 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed 3/11/2022 has been considered, an initialed copy is enclosed herewith.
Response to Arguments/Amendments
With respect to applicant’s arguments regarding the 35 USC 103 rejection and the prior art, applicant argues the amended claim limitations, however the proposed amendments were not previously presented nor applied against the prior art reference. Further applicant’s amendments necessitated new grounds of rejection, therefore the arguments are moot. Examiner has modified the rejection and addressed each of applicant’s claim limitations as noted in this Final Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-14, 16-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Leske et al., US Patent Application Publication No US 2013/0298151 A1, in view of Mou et al., WO 2016/049194 A1, in further view of Aydar et al., US Patent Application Publication No US 2006/0167807 A1, in further view of Brock et al., US Patent Application Publication No US  2017/0092319 A9.
With respect to claims 1, 11 and 16,
Leske discloses,
at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (¶31: “…System 100 can include a memory that stores computer executable components and a processor that executes computer executable components stored in the memory,…”)
a non-transitory computer-readable storage medium including instructions(¶92: “…a system as well as a computer-readable storage medium having computer-executable instructions for performing the acts and/or events of the various methods of the claimed subject matter…”)
receiving, by a computing system, a first content item uploaded by a first user, the first content item comprising an audio portion and a video portion (¶25: “…composite media feed (both audio and video)…”;¶47: “…copyrighted music playing the background …”;claim 1: “…a server that hosts user-uploaded media content…”)
determining, by the computing system, that at least a first portion of the first content item matches at least a portion of a first reference content item for which content ownership information is available based on a digital processing technique (Fig 3, ¶34: “...Detection component 110 can be configured to examine portion 108 of multiuser composite media stream 104 and identify unauthorized content that is included in portion 108 by way of identification of unauthorized content 112. Such unauthorized content can relate to, e.g., copyrighted content 118 or other unauthorized content...”;¶48: “...notification 116 can offer a licensing option so that broadcasting user 206 can agree and/or purchase a license from a content owner for the use of otherwise unauthorized content. Additionally, or alternatively, notification 116 can be configured to offer an advertising option suitable to the content owner. For instance, the content owner might agree to allow the use of the unauthorized content provided it is agreed that a presentation of the multiuser composite media stream includes ads...”; ¶57: “…Detection component 110 (e.g., monitor component 502) can monitor each segment 506 in succession, potentially in real-time during the live broadcast in order to determine whether the media content or some subset of the media content is a potential violation, which can be determined (e.g., by sampling component 508 and matching component 518) with access to violation index 512 and fingerprint repository 516…”; ¶84: “...Computer 1202 can operate in a networked environment using logical connections to one or more remote computers, such as remote computer(s) 1238. ...”;¶96: “...a process running on a processor (digital signal processor)...”)
determining, by the computing system, that the first user is not a known content publisher for which content ownership information is maintained (¶39: “...system 100 (e.g., partition component 106) can identify portion 108 associated with broadcasting user 206.sub.1... when portion 108 associated with broadcasting user 206.sub.2 is examined, the unauthorized content can be discovered (further detailed infra) and system 100 can take suitable action...”)
automatically performing, by the computing system, the first remedial action based on priority of the first remedial action over the second remedial action, the priority based on severity of the first remedial action and the second remedial action(¶28: “...The notification can serve as a warning to the broadcasting users so those users can take steps remove the unauthorized content from their own feed such as turning off the radio in the background that triggered the notification... In situations in which unauthorized content remains in the multiuser composite media stream after notification(s) are provided, additional action can be taken...”;¶35: “...notice component 114 can be configured to provide to the broadcasting user (e.g., the broadcasting user responsible for the unauthorized content) notification 116 that relate to the unauthorized content. The broadcasting user can therefore be informed of the detection of the unauthorized content and take immediate action to remedy the violation. In cases where the unauthorized content is accidental such as a television or radio presentation in the background of the broadcasting user's feed, such can be quickly remedied...”¶46: “...system 400 that can provide for various actions upon detection of unauthorized content. Detection component 110 can receive portion(s) 108, which can represent particular portions of multiuser composite media stream 104 relating to associated broadcasting users 206...”;¶49: “... If content violations are not resolved by provision of notification 116 and response 412, further action can be taken.. Additional actions can be determined based upon a variety of factors such as implementation details, severity of the violation, frequency of violations, history of violations, and so forth...”;¶50: “...Update 404 can be provided to real-time content delivery system 210, which can immediately act to terminate 406 the presentation of, or other suitable modifications to, a presentation of multiuser composite media stream 104. In cases where compilation component 202 is accessible, update can be provided to compilation component 202. In the latter cases, individual streams 204 in which unauthorized content has been detected can be excluded prior to including those individual streams 204 in multiuser composite media stream 104...”;¶62: “...Sufficient match 520 can be received by enforcement component 124, which can then issue modification 126 that will alter the presentation of the media stream based upon the enforcement type 706 described by policy 522...”)
Examiner contends that the elements in Leske perform the same function specified in applicant’s claim, “...automatically performing, by the computing system, the first remedial action based on priority of the first remedial action over the second remedial action, the priority based on severity of the first remedial action and the second remedial action”, in substantially the same way and produces substantially the same results as applicant’s performing step including but not limited to detecting/identifying portions/segments/subsets of unauthorized content and respective content owner, and performing further action based on a variety of factors such as implementation details, severity of the violation, frequency of violations, history of violations, and so forth if content violations are not resolved. Hence, it would have been obvious at the time of the invention to substitute applicant’s performing step for the techniques of Leske, therefore Examiner asserts Leske teaches this limitation.
Leske discloses all of the above limitations, Leske does not specifically disclose the following limitations, but Mou however as shown discloses,
the content ownership information indicating that the portion of the first reference content item is associated with at least a first content owner and a second content owner, wherein a second portion of the first reference content item is associated with at least a third content owner(Fig. 1, ¶19: “... Ownership identification may be performed by reviewing a media content components data file for a unique digital copyright identifier... The DASH server then generates an MPD file identifying the owner of the content, indicating whether the media content is an authorized copy, and identifying operations list(s) indicating operations to be performed by a DASH client based on the ownership data of the media content...”;  Fig. 3, ¶28: “...FIG. 3 is a schematic diagram of an embodiment an MPD 300, which may be employed to manage ownership information... a first adaptation set 320 may comprise a main video component, a second adaptation set 320 may comprise a main audio component, a third adaptation set 320 may comprise captions, etc. An adaption set 320 may also comprise multiplexed content, such as combined video and audio...the MPD may comprise ownership information including elements/attributes such as an identifier of the media content, an identifier of the owner of the content, an indication of whether the content is an authorized copy, and operations lists... It should be noted that different periods 310, adaptation sets 320, representations 330, segments 340, sub- representations 350, and/or sub-segments 360 may comprise different ownership information. ...different periods 310 may be owned by different entities, for example when a first period is a video and a second video is a required advertisement... Segments 340 may be further divided into sub-segments 360, which may each comprise a complete accessible data unit, and may be correlated by an index. The periods, adaptation sets, representations, and/or segments may be described in terms of attributes and elements, which may be modified to affect the presentation of the media content by the client device....”;¶29: “...different periods 310, adaptation sets 320, representations 330, segments 340, sub- representations 350, and/or sub-segments 360 may comprise different ownership information...different portions of the content (e.g. periods 310, adaptation sets 320, representations 330, segments 340, sub-representations 350, and/or sub-segments 360) may be associated with different operations lists. For example, some segments 340 may be displayed when the content is authorized while other segments are filtered out (e.g. allowing a specified amount of the video to be shown as a preview before requiring payment to unlock additional segments). Operations lists may also be contingent on whether an associated portion of the content is authorized or not...”)
determining, by the computing system, a request of the first content owner to take a first remedial action with respect to the first content item; and a request of the second content owner to take a second remedial action with respect to the first content item,(¶37: “...When different or conflicting operation lists exist for two or more content components of the media content, the client can coordinate the performing of the operation lists according to a priority of video component first, then audio component, and then subtitle component. In some embodiments when different/conflicting operations exist, the client may select a particular operations list to perform and ignore the other operation lists. When performing multiple operations lists, the client may perform all operations sequentially (e.g. one operation at a time), perform all operations concurrently, and/or perform all operations globally sequentially and locally concurrently (e.g. begin processing all operations lists concurrently and perform each operation of a particular list sequentially). Upon completing the operations, at step 750, the media content may be displayed to the user based on the descriptions in the MPD as constrained by the required operations in the operations list(s)...”)
Leske discloses a method/system for the detection of unauthorized content in live multi-user composite media streams, and enforcing various actions upon based on a variety of factors (i.e.  implementation details, severity of the violation, frequency of violations, history of violations, etc.) to remedy the violation. Mou teaches techniques for identifying ownership information for media content, authorized and unauthorized segments/portions of media (including combined video/audio content) and operations list(s). Leske and Mou are directed to the same field of endeavor since they are related to detecting and managing unauthorized media content in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske with the techniques for identifying media content ownership information as taught by Mou since it allows for identifying ownership information and operations lists for different segments, periods, representations, and portions of the media content (Fig. 3, ¶28-¶30, ¶37).
Leske and Mou disclose all of the above limitations,  the combination of Leske and Mou does not specifically disclose the following limitations, but Adyar however as shown discloses,
receiving a first content item uploaded by a first user to a social networking system(Fig 16, Fig 17, ¶139, ¶140: .. the process receives a P2P client file list. In module 344 the process returns the file state to a P2P client for all known files, and then requests and uploads unknown file data. In module 346 for each known file, the system extracts metadata and generates data to populate the OCDB data structure....”; FIG. 17 illustrates another exemplary process 336 implemented by the digital rights system 266. In module 338 the process receives a connection request from a P2P client. This may be prompted by the sale of a media file for example. In module 340 the process verifies identity and authorizes connections. In module 342 the process receives a P2P client file list. In module 344 the process returns the file state to a P2P client for all known files, and then requests and uploads unknown file data. In module 346 for each known file, the system extracts metadata and generates data to populate the OCDB data structure...”)
initiating, by the computing system, an unauthorized user dispute between the first user and the first content owner and the second content owner, without involvement of the third content owner, based on a determination that  (i) the first user is not a known content publisher for which content ownership information is maintained and (ii) the first content item may include an unauthorized use of the portion of the first reference content item (¶12: “...comparing the song selection to records of a database of songs.... indicating the song is unclaimed. The method may further include prohibiting copying of the song...”;¶75:”.. Rights-holders 22, 24 and 26 may all use claim interface 20 to assert ownership or other rights in content. Preferably, rights-holders provide content which they have rights in, and that content may then be evaluated to determine attributes such as title, type of content, and digital fingerprint...”;¶78-¶80; ¶78: “... FIG. 1 relating to interfaces and services that enable the rights-holder to self register, manage and monitor the commerce and disputes related to each content file, other embodiments include searching the p2p networks and providing a list of potentially owned files to a rights-holder and a track listening service that allows tracks to be played for a rights-holder, so that rights to the track may be asserted...”; Fig 2, ¶79: “...The method 30 includes a series of modules for identifying media, receiving claims to the media, resolving disputed claims, and registering the rights-holder...”;¶92:”... For each interface (70, 72), results may come in the form of registration of the rights-holder, indication of a conflict (with or without resolution), indication of a match between the content registered and previously entered content (such as found by a crawler or requested by a content outlet), or some other result....”;Fig 6, ¶93: “...track information related to content and rights-holders, various data structures may be used...  Attributes illustrated include ...  rights-holder 96 (first rights-holder associated with content for example), and rights-holder 98 (second rights-holder associated with content for example)...”; Fig 10, ¶121: “... Rights-holders 198, 200, 202, and 204 each claim rights through usage module 194...”; Fig 40, “Disputed Tracks”, “Rights Holders Claiming Ownership”, ¶137: “..Another feature of the system 266 is the ability to handle and resolve situations where a plurality of rights-holders 310 may assert multiple conflicting claims of ownership to a single media file of content...”;¶167: “...each disputed track this interface screen 704 provides track information 708 including the track title and the artist of the media track, the duration of the song and the ID number of the track. Information 710 displays all the rights-holders who have asserted rights to or claimed ownership of the displayed track... Atlantic Records, Sony Music Group, and Warner Brothers have all entered data into the system indicating potential ownership of the track. The media track is shown as a URL that may be clicked on by the user or rightsholder to obtain further details regarding the specific track...”; ¶168) 
Aydar teaches a method/system for identifying and monitoring digital medial files. Aydar further teaches allowing rights holders to assert ownership, monitor, track, enable and resolve disputes based on the rights of the owners. Leske, Mou and Aydar are directed to the same field of endeavor since they are related to detecting and managing unauthorized media content in a computing environment. A person of ordinary skill in the art would have been motivated to combine the known dispute resolution techniques for a plurality of rights holders of Adyar to the method/system for the detection of unauthorized content of Leske and the practices for identifying media content ownership information as taught by Mou to achieve the claimed invention (“..initiating, by the computing system, an unauthorized user dispute between the first user and the first content owner and the second content owner, without involvement of the third content owner, based on a determination that  (i) the first user is not a known content publisher for which content ownership information is maintained and (ii) the first content item may include an unauthorized use of the portion of the first reference content item...”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dispute resolution techniques into similar systems, hence resulting in an improved system for providing dispute resolution services regarding digital media files  to rights-holders. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske with the techniques for identifying media content ownership information of Mou and the method/system for dispute resolution of digital media files as taught by Aydar since it allows for resolving situations where a plurality of rights-holders  may assert multiple conflicting claims of ownership to a single media file of content (Abstract, ¶63, ¶92, ¶93, ¶121, ¶137, ¶167). Moreover, Examiner takes official notice that it is old and well known in dispute resolution processes for multiple parties, that an individual will not to be a party to a dispute if their claim or rights are not asserted/filed in said dispute. 
Leske, Mou and Adyar disclose all of the above limitations, the combination of Leske, Mou and Adyar do not distinctly describe the following limitations, but Brock however as shown discloses,
offering, by the computing system, a plurality of remedial actions as options to the first content owner and the second content owner for the unauthorized use of the portion of the first reference content item(Fig 4B, ¶54: “... Usage rules include conditions under which a content owner permits the use of owned content. Usage rules may include terms under which a content owner permits the republication and/or modification of content....”; ¶55: “... a list of higher level rules or compliance structures may be displayed for selection, each of which may be expanded to display lower level rules that each of the high level rules comprises. Usage rules may have any number of levels...”; ¶56: “...Usage rules may be customized for each content owner (and for each content object)...”;¶58: “..., the usage rules for content owners may be stored in controlled content store 116 (e.g., as metadata associated with the content object) or in subscriber database 106...”;  ¶126-¶129; ¶126: “..GUI 402 opens in response to selecting a link in GUI 400, such as a “Specify Rules of Use” link (not shown in GUI 400). In some embodiments, a user uses GUI 402 to specify usage rules associated with the content specified in GUI 400. In some embodiments, a user uses GUI 402 to specify usage rules at 203...”¶127: “... a list of usage rules may be selected by selecting bullets and checkboxes. The rules listed in this example include: attribution required/not required; commercial use OK, OK if user shares a specified percentage of the revenue, or no commercial use; limit text copies to a specified percentage of the source (controlled) content; no changes may be made to controlled content; contact content owner first for permission; share alike; a specified Creative Commons license; all rights reserved; or public domain...”)
Brock teaches a method/system for analyzing and challenging content based on owner-specified similarities. Brock further teaches utilizing customized usage rules. Leske, Mou, Aydar and Brock are directed to the same field of endeavor since they are related to monitoring online content to determine compliance in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske, the techniques for identifying media content ownership information of Mou and the method/system for dispute resolution of digital media files of Aydar with the method/system for handling of content based on (owner specified) usage rules as taught by Brock since it allows for determining and identifying policies, terms of use, and conditions under which content may be used as specified by the content owner and applicable law (¶29-¶34, ¶54-¶58, ¶110-¶114¶190,¶191).
 
With respect to Claims 2, 4, 12, 14 and 17,
Leske, Mou, Aydar and Brock disclose all of the above limitations, Aydar further discloses,
36 further comprising initiating a second unauthorized user dispute between the first user and the third content owner(Fig 38, ¶165: “…dispute resolution services to rights-holders using the system. In module 676 the system receives multiple ownership assertions for a single track. This may occur from multiple rights-holders self-registering the same track, or from crawling the p2p networks and discovering a track being sold that has multiple parties asserting rights. In module 678 the system stores in the database memory that the rights are disputed. In module 680 the system displays to all parties asserting rights, the information that the rights to a specific track are being disputed. In module 682 the system collects royalties from the disputed track and places the royalties in escrow. In module 684 the dispute is resolved and this information is entered into the system. In module 686 the system updates the open copyright database with the correct rights-holder information and notifies all users. In module 688 the system disburses royalties held in escrow and continues to bill and collect royalties as per the resolution of the rights now provided to the system…”)
further comprising initiating a second unauthorized user dispute between the first user and the fourth content owner(¶165: “…the system receives multiple ownership assertions for a single track. This may occur from multiple rights-holders self-registering the same track, or from crawling the p2p networks and discovering a track being sold that has multiple parties asserting rights. In module 678 the system stores in the database memory that the rights are disputed. In module 680 the system displays to all parties asserting rights, the information that the rights to a specific track are being disputed…”)
Leske, Mou, Aydar and Brock are directed to the same field of endeavor since they are related to monitoring online content to determine compliance in a computing environment. A person of ordinary skill in the art would have been motivated to combine the known dispute resolution techniques for a plurality of rights holders of Adyar to the method/system for the detection of unauthorized content of Leske, the practices for identifying media content ownership information of Mou and the content owner specified usage rule features of Brock to achieve the claimed invention (“..further comprising initiating a second unauthorized user dispute between the first user and the third content owner..”, and “..initiating a second unauthorized user dispute between the first user and the fourth content owner..”.) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dispute resolution techniques into similar systems, hence resulting in an improved system for resolving situations where a plurality of rights-holders  may assert multiple conflicting claims of ownership to a single media file of content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske, the techniques for identifying media content ownership information of Mou with the content owner specified usage rule features of Brock and the method/system for dispute resolution of digital media files as taught by Aydar since it allows for providing dispute resolution services regarding digital media files to rights-holders (Abstract, ¶63, ¶92, ¶93, ¶121, ¶137, ¶167, ¶168). 

With respect to claims 3, 13, and 18,
Leske, Mou, Aydar and Brock disclose all of the above limitations, Mou further discloses,
further comprising determining that the first content item matches a second reference content item for which content ownership information is available, the content ownership information indicating that the second reference content item is associated with a fourth content owner. (¶32: “...DASH architecture 500 further comprises a mediaprint extraction 521 operation, a mediaprint matching 523 operation, and a mediaprint database 525, which may implement an embodiment of an ownership identification operation substantially similar ownership identification 420 operation. …”; ¶34: “..The mediaprint is forwarded to the mediaprint matching 523 operation. The mediaprint matching 523 operation communicates with the mediaprint database 525 to compare the mediaprint against the mediaprint library of the mediaprint database 525. Upon determining a match with a known mediaprint in the mediaprint library, or receiving indication of a match from the mediaprint database 525, the mediaprint matching 523 operation can determine that the media content component 510 is owned by the same entity as the matched mediaprint from the mediaprint database.)
Leske, Mou, Aydar and Brock are directed to the same field of endeavor since they are related to monitoring online content to determine compliance in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske, the method/system for dispute resolution of digital media files of Aydar with the content owner specified usage rule features of Brock and the techniques for identifying media content ownership information as taught by Mou since it allows for determining that the media content component is owned by the same entity as the matched mediaprint from the mediaprint database (¶32-¶34).

With respect to claims 6 and 21,
Leske, Mou, Aydar and Brock disclose all of the above limitations, Leske further discloses,
wherein the plurality of remedial actions comprise at least one of: removal of the first content item, modification of the first content item, removal of the portion, or monetization of the first content item. (¶28: “...the notification can serve as a warning to the broadcasting users so those users can take steps remove the unauthorized content from their own feed such as turning off the radio in the background that triggered the notification.…”)
Brock further discloses,
wherein the plurality of remedial actions further comprises replacement of an audio portion of the first content item with an audio portion of an authorized content item;(¶86: “...the content owner may have specified one or more usage rules associated with his content, such as “do not license any content,” “replace content with an advertisement,” “add watermark to content,” “add Unicode overlay,” “share advertisement revenue,” or “ask permission prior to use.” Based on the usage rules, an appropriate communication may be sent to the content user...”).
Brock teaches a method/system for analyzing and challenging content based on owner-specified similarities. Brock further teaches utilizing customized usage rules. Leske, Mou, Aydar and Brock are directed to the same field of endeavor since they are related to monitoring online content to determine compliance in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske, the techniques for identifying media content ownership information of Mou and the method/system for dispute resolution of digital media files of Aydar with the method/system for handling of content based on (owner specified) usage rules as taught by Brock since it allows for determining and identifying policies, terms of use, and conditions under which content may be used as specified by the content owner and applicable law (¶29-¶34, ¶54-¶58, ¶110-¶114¶190,¶191).

With respect to claim 10,
Leske, Aydar and Brock disclose all of the above limitations, Brock further discloses, 
further comprising determining that the first user is a known content publisher for which content ownership information is maintained, wherein the initiating the unauthorized user dispute occurs based on failure of the first user to demonstrate content ownership with regard to the first content item. (¶148: “…originality analysis block 702 analyzes content object 704, originality factors 712, and matching content. Originality factors 712 include any factors that may affect the originality of the content object. Examples of originality factors 712 include: whether the originality of the content object has been challenged by another user, whether the claimed owner of the content object is registered or authenticated, and any third party verification of an originality factor—such as, where a third party content host presents the content with an indication that the user has a paid subscription to the hosting service, which may indicate that the user is not anonymous and therefore more likely to be the claimed rights holder...”;¶151: “..content owners may benefit from Deemed Original status because “Deemed Original” status provides an originality verification for licensing and revenue sharing transactions involving the registered content. Presentation on match results pages allows potential content licensees to find rights holders more easily...”;¶169: “...FIG. 11 is a flowchart illustrating an embodiment of a process for analyzing originality factors related to the host and/or claimed owner of a content object...”;¶174: “...there may be inconsistent indication of originality of a content object, such as conflicting claims of ownership. For example, a content owner attempts to register a content object and during the originality determination process, it is found that another content owner has already registered the content object. In this case, the ownership of the content object may be challenged. In some embodiments, if there is a challenge to the claim for originality, then this may lower the originality score or be recorded separately (e.g., rather than designating a content object a Deemed Original, it may be deemed a Qualified Original...”;¶190-¶195 “Challenges to Ownership”; ¶191: “...third party users may challenge a registered user's claim of ownership to a content object and their Deemed Original status. In some embodiments, any challenger must have registered the related content and provided identity verification...”;¶192: “...A challenger may be required show good faith by agreeing to specified dispute resolution rules...”).
Leske, Mou, Aydar and Brock are directed to the same field of endeavor since they are related to monitoring online content to determine compliance in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske, the techniques for identifying media content ownership information of Mou and the method/system for dispute resolution of digital media files of Aydar with the method/system for handling of content based on (owner specified) usage rules as taught by Brock since it allows for determining and identifying policies, terms of use, and conditions under which content may be used as specified by the content owner and applicable law (¶29-¶34, ¶54-¶58, ¶110-¶114¶190,¶191).

With respect to Claim 22,
Leske, Mou, Aydar and Brock disclose all of the above limitations, Leske further discloses,
wherein the portion of the first reference content item is associated with audio (¶25: “..the composite stream includes a mixed audio track with input from n different audio tracks. Thus, the actual composite media feed (both audio and video) that is broadcast is a composition of the n independent video feeds. Therefore, any of the n video feeds might contain unauthorized content, so any of the n participants/broadcasting users can be in violation, but generally there will be a single broadcasting user that is responsible for the violation...”)

With respect to Claim 23, 
Leske, Mou, Aydar and Brock disclose all of the above limitations, Mou further discloses,
wherein the second portion of the first reference content item is associated with video(¶22: “...The media content may include video files, audio files, combined audio video files, media represented in multiple languages, subtitled media, or combinations thereof....”;¶29: “..a first adaptation set 320 may comprise a main video component, a second adaptation set 320 may comprise a main audio component, a third adaptation set 320 may comprise captions, etc. An adaption set 320 may also comprise multiplexed content, such as combined video and audio. It should be noted that different periods 310, adaptation sets 320, representations 330, segments 340, sub- representations 350, and/or sub-segments 360 may comprise different ownership information. For example, different periods 310 may be owned by different entities, for example when a first period is a video and a second video is a required advertisement. Further, different portions of the content (e.g. periods 310, adaptation sets 320, representations 330, segments 340, sub-representations 350, and/or sub-segments 360) may be associated with different operations lists...”)
Leske, Mou, Aydar and Brock are directed to the same field of endeavor since they are related to monitoring online content to determine compliance in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske, the method/system for dispute resolution of digital media files of Aydar with the content owner specified usage rule features of Brock and the techniques for identifying media content ownership information as taught by Mou since it allows for determining and identifying different periods, adaptation sets, representations, segments and different ownership information for media content components (¶22, ¶28, ¶29).

With respect to Claim 24,
Leske, Mou, Aydar and Brock disclose all of the above limitations, Mou discloses, 
wherein the third content owner owns rights in the second portion of the first reference content item associated with video (¶22: “...The media content may include video files, audio files, combined audio video files, media represented in multiple languages, subtitled media, or combinations thereof... It should be noted that different periods 310, adaptation sets 320, representations 330, segments 340, sub- representations 350, and/or sub-segments 360 may comprise different ownership information. For example, different periods 310 may be owned by different entities, for example when a first period is a video and a second video is a required advertisement. Further, different portions of the content (e.g. periods 310, adaptation sets 320, representations 330, segments 340, sub-representations 350, and/or sub-segments 360) may be associated with different operations lists...”)
Leske, Mou, Aydar and Brock are directed to the same field of endeavor since they are related to monitoring online content to determine compliance in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske, the method/system for dispute resolution of digital media files of Aydar with the content owner specified usage rule features of Brock and the techniques for identifying media content ownership information as taught by Mou since it allows for determining and identifying different periods, adaptation sets, representations, segments and different ownership information for media content components (¶22, ¶28, ¶29).
Adyar further discloses,
wherein the third content owner owns rights in the second portion of the first reference content item and does not participate in the unauthorized user dispute. (¶71: “...The system may be used to determine who holds rights to content, identify content to be downloaded, and restrict access to content based on preferences of the rights-holder...”;¶72: “..a media file or item of content may have attributes for title, author, performer, rights-holders, size/length, type of content, digital fingerprint, rights restrictions, and other attributes as subsequently described. Moreover, a piece of content may have an authorized copy of the content, and the authorized copy may incorporate digital rights management or other restrictive parameters used to implement rights restrictions specified by rights-holders...”;¶74: “...If the content in question is identifiable in comparison to content for which attributes are stored in the database 268, then other attributes of the content will provide information about restrictions on the content (such as limited copying, play-only versions, limited-use versions for example). These restrictions may then be embedded with the content which is provided for download by the content outlet. Alternatively, an authorized copy of content may be provided, thereby embedding desired restrictions and preserving quality at a certain level...”;¶75:”.. Rights-holders 22, 24 and 26 may all use claim interface 20 to assert ownership or other rights in content. Preferably, rights-holders provide content which they have rights in, and that content may then be evaluated to determine attributes such as title, type of content, and digital fingerprint...”;¶78-¶80; ¶78: “... FIG. 1 relating to interfaces and services that enable the rights-holder to self register, manage and monitor the commerce and disputes related to each content file, other embodiments include searching the p2p networks and providing a list of potentially owned files to a rights-holder and a track listening service that allows tracks to be played for a rights-holder, so that rights to the track may be asserted...”; Fig 2, ¶79: “...The method 30 includes a series of modules for identifying media, receiving claims to the media, resolving disputed claims, and registering the rights-holder...”;¶92:”... For each interface (70, 72), results may come in the form of registration of the rights-holder, indication of a conflict (with or without resolution), indication of a match between the content registered and previously entered content (such as found by a crawler or requested by a content outlet), or some other result....”;Fig 6, ¶93: “...track information related to content and rights-holders, various data structures may be used...  Attributes illustrated include ...  rights-holder 96 (first rights-holder associated with content for example), and rights-holder 98 (second rights-holder associated with content for example)...”; Fig 10, ¶121: “... Rights-holders 198, 200, 202, and 204 each claim rights through usage module 194...”; Fig 40, “Disputed Tracks”, “Rights Holders Claiming Ownership”, ¶134: “... When a user on the p2p network 272 requests a media file such as song or other content for download, it may query database 268 and determine restrictions on the content. If the content in question is identifiable in comparison to content for which attributes are stored in the database 268, then other attributes of the content will provide information about restrictions on the content (such as limited copying, play-only versions, limited-use versions for example). These restrictions may then be embedded with the content which is provided for download by the content outlet. Alternatively, an authorized copy of content may be provided, thereby embedding desired restrictions and preserving quality at a certain level...”; ¶137: “..Another feature of the system 266 is the ability to handle and resolve situations where a plurality of rights-holders 310 may assert multiple conflicting claims of ownership to a single media file of content...”;¶167: “...each disputed track this interface screen 704 provides track information 708 including the track title and the artist of the media track, the duration of the song and the ID number of the track. Information 710 displays all the rights-holders who have asserted rights to or claimed ownership of the displayed track... Atlantic Records, Sony Music Group, and Warner Brothers have all entered data into the system indicating potential ownership of the track. The media track is shown as a URL that may be clicked on by the user or rightsholder to obtain further details regarding the specific track...”; ¶168) 
Aydar teaches a method/system for identifying and monitoring digital medial files. Aydar further teaches allowing rights holders to assert ownership, monitor, track, enable and resolve disputes based on the rights of the owners.  Aydar discloses that a media file or item of content may be embedded with restrictions specified by rights-holders. Leske, Mou, Brock and Aydar are directed to the same field of endeavor since they are related to monitoring online content to determine compliance in a computing environment.  A person of ordinary skill in the art would have been motivated to combine the known method for digital rights management of  media files and dispute resolution techniques of Adyar to the method/system for the detection of unauthorized content of Leske, the practices for identifying media content ownership information of Mou and the content owner specified usage rule features of Brock to achieve the claimed invention (“...wherein the third content owner owns rights in the second portion of the first reference content item and does not participate in the unauthorized user dispute...”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such digital rights management of  media files and dispute resolution techniques into similar systems, hence resulting in an improved system for implementing rights restrictions on media content as specified by rights-holders. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske, the techniques for identifying media content ownership information of Mou, and the content owner specified usage rule features of Brock with the method/system for digital rights management and dispute resolution for digital media files as taught by Aydar since it allows for rights holders to implement rights restrictions to a media file for authorized copy of media or item of content (Abstract, ¶71-¶74, ¶63, ¶92, ¶93, ¶121, ¶137, ¶167). Moreover, Examiner takes official notice that it is old and well known in dispute resolution processes for multiple parties, that an individual will not to be a party to a dispute if their claim or rights are not asserted/filed in said dispute. 

With respect to Claims 25 and 26,
Leske, Mou, Aydar and Brock disclose all of the above limitations, Mou further discloses,
wherein the portion of the first reference content item is associated with video and the second portion of the first reference content items is associated with audio.( Fig. 3, ¶28: “...FIG. 3 is a schematic diagram of an embodiment an MPD 300, which may be employed to manage ownership information... a first adaptation set 320 may comprise a main video component, a second adaptation set 320 may comprise a main audio component, a third adaptation set 320 may comprise captions, etc. An adaption set 320 may also comprise multiplexed content, such as combined video and audio...the MPD may comprise ownership information including elements/attributes such as an identifier of the media content, an identifier of the owner of the content, an indication of whether the content is an authorized copy, and operations lists... It should be noted that different periods 310, adaptation sets 320, representations 330, segments 340, sub- representations 350, and/or sub-segments 360 may comprise different ownership information. ...different periods 310 may be owned by different entities, for example when a first period is a video and a second video is a required advertisement... Segments 340 may be further divided into sub-segments 360, which may each comprise a complete accessible data unit, and may be correlated by an index. The periods, adaptation sets, representations, and/or segments may be described in terms of attributes and elements, which may be modified to affect the presentation of the media content by the client device....”;¶29: “...different periods 310, adaptation sets 320, representations 330, segments 340, sub- representations 350, and/or sub-segments 360 may comprise different ownership information...different portions of the content (e.g. periods 310, adaptation sets 320, representations 330, segments 340, sub-representations 350, and/or sub-segments 360) may be associated with different operations lists. For example, some segments 340 may be displayed when the content is authorized while other segments are filtered out (e.g. allowing a specified amount of the video to be shown as a preview before requiring payment to unlock additional segments). Operations lists may also be contingent on whether an associated portion of the content is authorized or not...”)
Leske, Mou, Aydar and Brock are directed to the same field of endeavor since they are related to monitoring online content to determine compliance in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for the detection of unauthorized content of Leske, the method/system for dispute resolution of digital media files of Aydar with the content owner specified usage rule features of Brock and the techniques for identifying media content ownership information as taught by Mou since it allows for determining and identifying different periods, adaptation sets, representations, segments and different ownership information for media content components (¶22, ¶28, ¶29).

Conclusion
References cited but not used:
Yost, US Patent Application No US 7,13,335 B2, “System, Method and Apparatus for Detecting Unlicensed Performances of Copyrighted Creative Works”, relating to systems, methods, and apparatuses for providing the detection of displays or performances of copyrighted creative works, determining whether a license exists for those performances, and taking further action depending upon the results of that determination.
Schmelzer, US Patent Application Publication No US 2009/0328236 A1, Copyright Detection and Protection System and Method “; relating to identifying, reporting and/or protecting digital works from unauthorized transmission and/or copying.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                          
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629